DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-13 & 15-20 are allowed.
REASONS FOR ALLOWANCE
Based on the claim amendments & applicant’s remarks on 12/17/2021, all the previous rejections are withdrawn. Moreover – 
Hashimoto (US 20110101691), which is considered the closest prior art, discloses all the limitations from Claim 1 & Claim 16-18. 
However, Hashimoto does not discloses (a) “wherein the yaw data and the performance data are recorded for a measurement period greater than or equal to 12 hours.”
Moreover, Hashimoto does not provide any suggestions of “recording yaw data and performance data for a measurement period greater than or equal to 12 hours.” 
Therefore prior arts, fails to teach or suggests (a) “wherein the yaw data and the performance data are recorded for a measurement period greater than or equal to 12 hours” when considered with the remaining of limitations in Claim 1 & 16-18.
Consequently, with respect to Claim 1 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
A method for estimating systematic yaw misalignment of a wind turbine having a nacelle and a yaw control system, comprising: 
receiving yaw data from the wind turbine indicative of the degrees of rotation of the nacelle for a plurality of yaw operations; and 
receiving performance data from the wind turbine indicative of the alignment of the nacelle of the wind turbine with the wind direction, 
wherein the yaw data and the performance data are recorded during normal operation of the wind turbine, 

wherein the performance data is indicative of the alignment of the nacelle of the wind turbine with the wind direction before and after each of the plurality of yaw operations, 
wherein the performance data is processed to determine a normalized change in the performance data between before and after a yaw operation for each of the plurality of yaw operations, and 
wherein the yaw data and the performance data are processed together to estimate the systemic yaw misalignment of the wind turbine; and 
(a) wherein the yaw data and the performance data are recorded for a measurement period greater than or equal to 12 hours.
With respect to Claim 16 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
A method for installing a wind turbine having a yaw control system, comprising: 
assembling the different parts of the wind turbine; 
starting operation of the wind turbine; 
receiving yaw data from the wind turbine indicative of the degrees of rotation of a nacelle of the wind turbine for a plurality of yaw operations; and 
receiving performance data from the wind turbine indicative of the alignment of the nacelle of the wind turbine with the wind direction; 
wherein the yaw data and the performance data are recorded during normal operation of the wind turbine, 
wherein for each yaw operation of the plurality of yaw operations, the yaw control system is configured to firstly estimate the wind direction and secondly rotate the nacelle of the wind turbine so that the nacelle faces the estimated wind direction, 
wherein the performance data is indicative of the alignment of the nacelle of the wind turbine with the wind direction before and after each of the plurality of yaw operations, 
wherein the performance data is processed to determine a normalized change in the performance data between before and after a yaw operation for each of the plurality of yaw operations, and Page 4of7AWDOWP_138408PATENT 
wherein the yaw data and the performance data are processed together to estimate the systemic yaw misalignment of the wind turbine; and 
(a) wherein the yaw data and the performance data are recorded for a measurement period greater than or equal to 12 hours; and 
using the estimated systematic yaw misalignment to correct the yaw control system.
With respect to Claim 17 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
A method of calibrating a yaw control system of a wind turbine comprising: 
receiving yaw data from the wind turbine indicative of the degrees of rotation of a nacelle of the wind turbine for a plurality of yaw operations; and 
receiving performance data from the wind turbine indicative of the alignment of the nacelle of the wind turbine with the wind direction; 
wherein the yaw data and the performance data are recorded during normal operation of the wind turbine, 
wherein for each yaw operation of the plurality of yaw operations, the yaw control system is configured to firstly estimate the wind direction and secondly rotate the nacelle of the wind turbine so that the nacelle faces the estimated wind direction, 
wherein the performance data is indicative of the alignment of the nacelle of the wind turbine with the wind direction before and after each of the plurality of yaw operations, 
wherein the performance data is processed to determine a normalized change in the performance data between before and after a yaw operation for each of the plurality of yaw operations, 
wherein the yaw data and the performance data are processed together to estimate the systemic yaw misalignment of the wind turbine; and 
(a) wherein the yaw data and the performance data are recorded for a measurement period greater than or equal to 12 hours; and 
using the estimated systematic yaw misalignment to calibrate the yaw control system.
With respect to Claim 18 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
A method of identifying a faulty yaw control system of a wind turbine and correcting the faulty yaw control system, comprising: 
receiving yaw data from the wind turbine indicative of the degrees of rotation of a nacelle of the wind turbine for a plurality of yaw operations; and 
receiving performance data from the wind turbine indicative of the alignment of the nacelle of the wind turbine with the wind direction; Page 5 of 7AWDOWP_138408PATENT 
wherein the yaw data and the performance data are recorded during normal operation of the wind turbine, wherein for each yaw operation of the plurality of yaw operations, the yaw control system is configured to firstly estimate the wind direction and secondly rotate the nacelle of the wind turbine so that the nacelle faces the estimated wind direction, 
wherein the performance data is indicative of the alignment of the nacelle of the wind turbine with the wind direction before and after each of the plurality of yaw operations, 
wherein the performance data is processed to determine a normalized change in the performance data between before and after a yaw operation for each of the plurality of yaw operations, 
wherein the yaw data and the performance data are processed together to estimate the systemic yaw misalignment of the wind turbine; and 
(a) wherein the yaw data and the performance data are recorded for a measurement period greater than or equal to 12 hours; and 
correcting the yaw control system if the estimated systematic yaw misalignment is above a particular threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH ORTEGA/
Examiner, Art Unit 2832